NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



WILLIAM MANNS n/k/a JULLIAN                    )
PRESTON-POWERS,                                )
                                               )
             Appellant,                        )
                                               )
v.                                             )         Case No. 2D18-2669
                                               )
FELICIA MANNS,                                 )
                                               )
             Appellee.                         )
                                               )

Opinion filed November 1, 2019.

Appeal from the Circuit Court for Pinellas
County; Thane B. Covert, Judge.

William Manns n/k/a Jullian Preston-
Powers, pro se.

Ernest P. Jenkins of Jenkins & Kaiser, P.A.,
for Appellee.



PER CURIAM.


             Affirmed.


SILBERMAN, BADALAMENTI, and SMITH, JJ., Concur.